Citation Nr: 0307888	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  00-01 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.

2. Entitlement to service connection for deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran had active service from November 1980 to November 
1984.  She also served on active duty for training (ACDUTRA) 
from April to November 1989.

The current appeal arose from an August 1997 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In pertinent part, the RO denied 
entitlement to service connection for a left knee disorder 
and deviated nasal septum.  The RO also continued 
noncompensable evaluations for allergic rhinitis and otitis 
media.

Due to the appellant's relocation, jurisdiction of her appeal 
has been assumed by the RO in Seattle, Washington.

In January 2002, the Board remanded this case to the RO to 
clarify whether the veteran wished to attend a Travel Board 
hearing before a Veteran's Law Judge (VLJ) at the RO or 
before a Decision Review Officer (DRO) instead.  The remand 
also requested that verification of the veteran's current 
mailing address be obtained.  The RO attempted to clarify the 
veteran's address of record through her representative, the 
U.S. Postal Service and her bank.  The RO sent correspondence 
through her last known address advising  that she was 
scheduled to attend a DRO hearing on January 23, 2003 and a 
Travel Board hearing on January 28, 2003.  The veteran failed 
to appear at either hearing and the RO sent a letter in 
February 2003 affording her an additional 30 days to clarify 
her address.  The veteran did not respond.

This matter is now returned to the Board for further 
consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).  There are still actions, 
however, that must be accomplished at the RO level because 
the required action takes place there or because current law 
requires it.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


